Citation Nr: 0414118	
Decision Date: 06/02/04    Archive Date: 06/10/04

DOCKET NO.  00-22 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include as secondary to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active military service from October 1966 to 
October 1969.  

This matter came before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Togus, Maine.  The 
veteran has appealed to the Board.

On October 23, 2002, the Board, in part, denied service 
connection for a skin disorder.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a December 2003 order, the Court 
granted the parties' Joint Motion to vacate and remand the 
Board's October 2002, decision.  Pursuant to the actions 
requested in the Joint Motion, the issue was remanded to the 
Board for development and readjudication consistent with the 
directives contained therein.


REMAND

In a February 2002 memorandum, the RO noted that the law 
pertaining to claims for presumptive exposure to herbicides 
had changed to include all Vietnam veterans and that an 
additional VA medical opinion was required.  Accordingly, the 
examiner was instructed to review the evidence in the claims 
folders with specific attention to the March 2000 report from 
the veteran's private physician and comment on the likelihood 
that the veteran's current skin condition, diagnosed as 
cystic acne/acne vulgaris was related to Agent Orange 
exposure.  

In a March 2002 addendum the examiner determined that the 
veteran did not meet the criteria for a chloracne diagnosis.  
The clinical assessment was acne, primarily comedonal and 
epidermal inclusion cysts.  However, the examiner failed to 
provide an etiological opinion in accordance with the RO's 
memorandum instructions.  The addendum report does not in any 
manner discuss the matter of a nexus between the veteran's 
diagnosed skin disorders and service.  Further, the examiner 
did not mention the opinions from the private dermatologist 
dated in March 2002 and April 2002, which show the veteran, 
had symptoms consistent with chloracne attributed to 
herbicide exposure in Vietnam.  The Board ultimately entered 
a decision denying service connection in October 2002.

The record has again returned to the Board at this time and 
the Court has determined, in its December 2003 order, that 
the medical opinion requested by the RO in February 2002 was 
not provided.  

Thus, to ensure that VA has met its duty to assist the 
veteran in developing all facts pertinent to his claim, the 
case is REMANDED to the RO for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  Compliance requires that the 
veteran be notified of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary, 
that is necessary to substantiate the 
claim.  A general form letter, prepared 
by the RO, not specifically addressing 
the disabilities and entitlement at 
issue, is not acceptable.  The letter 
should inform the veteran of which 
portion of the information and evidence 
is to be provided by the veteran and 
which part, if any, VA will attempt to 
obtain on behalf of the veteran.  After 
the veteran and his representative have 
been given notice as required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), (see also Quartuccio, supra), 
they should be given the opportunity to 
respond.

2.  The RO should take appropriate steps 
to obtain any pertinent evidence and 
information identified but not provided 
by the veteran, to include records of 
private medical treatment, if the veteran 
has provided sufficiently detailed 
information to make such requests 
feasible.  In any case, the RO should 
document attempts to ensure all 
contemporary records of pertinent VA 
treatment or evaluation are associated 
with the claims file.  If the RO is 
unable to obtain any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and request him to 
submit the outstanding evidence.

3.  The veteran should be referred for a 
VA dermatology examination, to ascertain 
the etiology and likely onset of any 
diagnosed skin disorder, including 
chloracne.  A detailed history of any 
skin pathology before, during and after 
service should be obtained from the 
veteran.  Prior to the examination, the 
claims folder must be made available to 
the dermatologist for review of the case.  
A notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The examiner 
should elicit from the veteran a detailed 
history regarding the onset and 
progression of relevant symptoms.  The 
examination should include any diagnostic 
testing that is deemed necessary for an 
accurate assessment and the examiner 
should review the results of any testing 
prior to completing the report.  All 
findings should be reported in detail, 
and a complete diagnoses should be 
provided.  On the basis of the current 
examination findings and information in 
the claims file, the examiner should 
render an opinion as to whether it is at 
least as likely as not, based on sound 
medical and scientific evidence, that any 
diagnosed skin disorder is the result of 
in-service exposure to herbicide agents 
or is otherwise related to service.  If 
it is not considered related to in-
service exposure to herbicides, that 
should be set forth.  If it is not 
otherwise related to service that should 
be set forth.  If an opinion cannot be 
entered without resort to speculation, 
that too should be set forth.  Any 
opinion provided should be explained in 
the context of other opinions of record, 
especially those from Dr. Rovner dated in 
August 2002 and April 2004, Dr. Ramalia 
dated in April 2000, as well as the June 
2001 and March 2002 VA opinions.  If the 
examiner agrees or disagrees with any 
opinion of record, he/she should specify 
the reasons therefore.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examinations.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim by 
evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case was issued.  If the 
benefits sought on appeal remain denied, 
the RO must furnish the veteran and his 
representative an SSOC and allow them a 
reasonable period of time to respond.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




